DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11 and 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,606,083 (Kingston).
	Regarding claim 1, Kingston discloses a protective cover for protecting a pool comprising:
	a flexible cover (7; C1 L32-35);
	a bladder (6) positional beneath the flexible cover; and
	a plurality of securing elements (10) attached to a perimeter of the flexible cover; and


	Regarding claim 2, Kingston discloses that the bladder is dome-shaped when inflated (Fig. 3).

	Regarding claim 3, Kingston discloses that the flexible cover comprises a skirt portion (Fig. 2; Annotated Fig. 3 below).

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

	
	Regarding claim 5, Kingston discloses that the plurality of securing components are configured to engage a sidewall of the pool (securing components 10 are configured to receive/secure to any conventional fasteners such as those located on the sidewall of a pool). 

	Regarding claim 8, Kingston discloses a dome-shaped protective cover assembly removably positional across a top surface of a poo, the protective pool cover comprising:


    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

	a bladder (6) attached to and positional beneath the flexible cover; and
	a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
	wherein the bladder is adapted to cover the top surface of the pool when inflated and the skirt portion of the flexible cover extends beyond a perimeter of the pool (Fig. 3).

	Regarding claim 9, Kingston discloses that the bladder comprises a base and a dome top extending from the base (Fig. 3).

	Regarding claim 11, Kinston discloses that the skirt portion of the flexible cover is not attached to the bladder (annotated Fig. 3 below).

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

	Regarding claim 15, Kingston discloses a dome-shaped protective cover assembly removably positional across a top surface of a pool, the protective pool cover comprising:
	a flexible cover comprising a top layer (7) and a bottom layer (1);
	a skirt attached to and extending from the top layer of the flexible cover;
	
    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

	a bladder (6) encapsulated within the top and bottom layers of the flexible cover; and
	a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
	wherein the bladder is adapted to cover the top surface of the pool when inflated and the skirt extends beyond a perimeter of the pool (Fig. 3).


	
    PNG
    media_image2.png
    285
    544
    media_image2.png
    Greyscale


	Regarding claim 19, Kingston discloses that the bladder is attached to the flexible cover at a center of the top layer (Figs. 1, 3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 2009/0158517 (Herd).
	Regarding claim 4, Kingston does not disclose the inclusion of a weighted embedded within a perimeter of the flexible cover.
	Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners (52) and the use of weighted members embedded within and extending around a perimeter of the cover (Para. 0035).
	It would have been obvious to one of ordinary skill in the art to embed weighted members within the perimeter of the cover, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 

	Regarding claim 12, Kingston does not disclose the inclusion of a weighted embedded within the skirt portion.
	Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners (52) and the use of weighted members embedded within and extending around a perimeter of the cover (Para. 0035).
	It would have been obvious to one of ordinary skill in the art to embed weighted members within the skirt, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 

	Regarding claim 20, Kingston does not disclose that the skirt is weighted.
	Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners (52) and the use of weighted members embedded within and extending around a perimeter of the cover (Para. 0035).
	It would have been obvious to one of ordinary skill in the art to embed weighted members within the skirt, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 3,813,704 (Trolano).
	Regarding claims 6-7 Kingston discloses that the bladder is inflated through  the use of a hose connection (9) but does not disclose specific sources of pressurized air/gas.
	Trolano teaches a cover (11) for a swimming pool (10) comprising an inflatable bladder (30) which is connected to a source of pressurized gas (20) by a hose (26/26a). Trolano further teaches that the source of pressurized gas can utilize a motor (22) and compressor (21) or can be sourced from compressed gas cylinders (C6 L55-60).
	It would have been obvious to one of ordinary skill in the art to provide a compressed gas cylinder, as taught by Trolano, so that a user can readily inflate the bladder without requiring access to a power source for a pump.


	Trolano teaches a cover (11) for a swimming pool (10) comprising an inflatable bladder (30) which is connected to a source of pressurized gas (20) by a hose (26/26a). Trolano further teaches that the source of pressurized gas can utilize a motor (22) and compressor (21) or can be sourced from compressed gas cylinders (C6 L55-60).
	It would have been obvious to one of ordinary skill in the art to provide an inflating component, as taught by Trolano, to facilitate inflation of the bladder once the cover is positioned over the pool.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 3,533,110 (Gisondi).
	Regarding claim 10, Kingston discloses that the bladder is inflated through a hose (9) but does not disclose details of the inclusion of a valve.
	Gisondi teaches an inflatable pool cover comprising an inflatable bladder (14) provided with a one-way valve (21).
	It would have been obvious to one of ordinary skill in the art to provide a one-way valve on the bladder, as taught by Gisondi, to prevent leakage of air from the bladder which could result in its deflation and loss of effectiveness. 


	Gisondi teaches an inflatable pool cover comprising an inflatable bladder (14) provided with a one-way valve (21).
	It would have been obvious to one of ordinary skill in the art to provide a valve on the bladder, as taught by Gisondi, to prevent leakage of air from the bladder which could result in its deflation and loss of effectiveness. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 2012/0204339 (Geiger).
	Regarding claim 13, Kingston discloses the inclusion of a plurality of fasteners (10) but does not specify the use of clasps.
	Geiger teaches an inflatable pool cover (10) secured to a pool sidewall through fasteners (36) which can take a variety of forms including clasps (Para. 0030).
	It would have been obvious to one of ordinary skill in the art that the cover can be secured by other securing components such as clasps configured to engage a sidewall of the pool, as taught by Geiger, as they are recognized equivalents in the art which facilitate securing the cover in place on different styles of pools in different environments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 4,847,925 (Perry) is a pool cover comprising a flexible upper layer, a flexible lower layer and an inflatable bladder positioned between the upper and lower layers.
US 6,286,157 (Baumann) is a pool cover comprising an inflatable bladder and a skirt secured to the sidewalls of the pool.
US 8,201,285 (Pugliese) is a pool cover comprising a bladder attached to the center of a flexible cover, teaches the unclaimed subject matter of the bladder completely covering the pool surface, the bladder is provided with a valve and the cover is provided with a skirt that secures to the sidewalls of the pool. 
US 9,353,540 (Jennings) is a flexible cover for a pool which is inflatable by a provided pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A ROS/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754